Holcomb, J.
(dissenting) — In my opinion, there was a collision as defined by lexicographers and by the court in Bell v. American Insurance Co., 173 Wis. 533, 181 N. W. 733, 14 A. L. R. 179. When a moving automobile strikes a large, high, “tangible,” “immovable” object, such as a giant Washington stump, there is beyond doubt a collision, and such an occurrence was testified to by the witnesses, and that it was accidental. That should affirm the judgment.
I therefore dissent.
Parker and Pemberton, JJ., concur with Holcomb, J.